Defendants-appellants move for reargument or in the alternative for a remand to Bronx County Supreme Court for the purpose of renewing a motion to open a default, or, in the alternative for leave to appeal to the Court of Appeals. The motion is in all respects denied, with $10 costs. The application to remand is not necessary. The movants have the right to move for leave to renew at Special Term without our permission. We, of course, express no opinion concerning the merits of the proposed application. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.